Citation Nr: 1136189	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-28 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to December 30, 2005. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO in March 2010, and a transcript of that hearing is associated with the claims file.

In May 2005, the RO denied the Veteran's claim for a rating in excess of 50 percent for PTSD.  In April 2008, the RO increased the rating to 100 percent, effective July 24, 2006.  The Veteran continued his appeal, contending that he was entitled to a rating in excess of 50 percent prior to that effective date.  The Board remanded the case for further development in April 2010.  Thereafter, in June 2011, the Veteran's rating for PTSD was increased to 70 percent effective March 7, 2005, or the date of his claim, and 100 percent from December 30, 2005.  As the Veteran has not expressed satisfaction with this latest determination, his appeal continues from the initial rating decision with respect to the 70 percent rating, as this was not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, the appeal as to the period from December 30, 2005, is no longer on appeal, as the Veteran was granted the highest available rating for that period.  Id.  As such, the issue currently on appeal is as stated on the first page of this decision.

As discussed below, the prior remand instructions were completed and, therefore, no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

Prior to December 30, 2005, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total social or occupational impairment, as the Veteran remained employed and there were no signs or symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD for the period prior to December 30, 2005, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim (i.e., evidence that his PTSD has increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in March 2006, he was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was also advised of the relevant diagnostic codes and potential "daily life" evidence in May 2009, although such additional notice is no longer strictly required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  The timing defect as to these two letters was cured by the subsequent readjudication of the claim, to include in a June 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Concerning the duty to assist, all identified, pertinent medical records have been obtained, to include all records associated with the Veteran's benefits from the Social Security Administration (SSA), as directed in the prior remand.  In addition, the Veteran was afforded several VA examinations concerning his PTSD, including in April 2005 during the period currently on appeal.  A review of the examination report reveals no inadequacies, as all relevant rating criteria were addressed, and it appears that all manifestations of the Veteran's PTSD were recorded and measured.  

As discussed above, the prior remand directives have been completed.  Further, under the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

Here, the Veteran applied for an increased rating for his service-connected PTSD on March 7, 2005.  As discussed above, he was eventually granted a rating of 70 percent for the period prior to December 30, 2005, and a rating of 100 percent for the period thereafter.  This 100 percent rating was based, in part, on the fact that the Veteran stopped working and was granted SSA benefits based on a primary diagnosis of anxiety disorder and secondary diagnosis of affective disorders (mood) of that date.  The Board notes that, prior to being granted a 100 percent rating for any period, the Veteran argued that he was entitled to a 70 percent rating for his PTSD signs and symptoms, citing to the particular rating criteria.  See May 2005 notice of disagreement, September 2006 substantive appeal (VA Form 9).

Specifically, the Veteran reported having numerous jobs since 1969 primarily due to his irritability, outbreaks of temper, and inability to get along with people, including several physical altercations.  He also asserted an inability to maintain effective social relationships, as he had three failed marriages, and had destroyed four relationships in the past two years.  The Veteran reported isolating from others, no friends or acquaintances, and avoiding crowds and people.  He had suicidal ideation, feelings of worthlessness, crying spells, and severe sleep difficulties.  The Veteran stated that he was always tired due to lack of sleep from nightmares, and he had difficulty concentrating and paying attention, which affected his ability to maintain a job, although he was still working at that time.  The Veteran asserts that these signs and symptoms resulted in serious impairment in personal, social, and occupational functioning.  See id.

The Veteran's summary of his symptoms in generally consistent with the medical evidence of record, to include the April 2005 VA examination report.  The Veteran has denied any psychiatric treatment prior to April 2005.  During the VA examination, he reported having no friends but some acquaintances, and that he spent most of his time alone but did participate in some social events like weddings and events with extended family.  The Veteran was alert and oriented, neatly dressed and with good hygiene.  His speech was normal and required little prompting.  He denied any auditory or visual hallucinations, and there was no evidence of gross cognitive dysfunction, thought disorder, or psychosis.  The Veteran reported having suicidal thoughts "every now and then," but he did not feel that he would act on them.  In fact, he got rid of his guns a few years earlier due to thoughts of shooting himself.  He also denied any current homicidal ideations.   The Veteran was noted to have a wide variety of PTSD symptomatology, including reexperiencing symptoms, avoidance, irritability, anxiety or panic attacks, and severe depressive symptoms.  The examiner assigned a GAF of 45, described as indicating serious impairment in personal, social, and occupational functioning.  

Similarly, a July 2006 letter from the Veteran's treating VA psychiatrist indicates that she had been treating the Veteran for a year, or since July 2005, and that he was severely impaired personally, occupationally, and socially due to symptoms as described by the Veteran and summarized above.  This provider opined that the Veteran was unable to work due to his PTSD symptoms.  

The Veteran reported to the SSA in connection with his claim for disability benefits that he stopped working on December 30, 2005.  Although after the period on appeal, an August 2006 SSA assessment notes that the Veteran had marked difficulties in maintaining social function and concentration, persistence or pace.  There was mild restriction of activities of daily living.  

Based on all lay and medical evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for the period prior to December 30, 2005.  Specifically, while the evidence reflects serious signs and symptoms of PTSD during this period, it does not demonstrate total social or occupational impairment.  Rather, the Veteran remained employed and still had some social interaction.  In addition, there was no gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  While the Veteran had thoughts of suicide, these were only occasional, and he denied homicidal ideation.  As such, he did not present a persistent danger of hurting himself or others.  There was also no disorientation to time or place.  In addition, while the Veteran had some problems with concentration, he did not have memory loss for names of close relatives, own occupation, or own name.  While the Veteran reported during the April 2005 examination that he might "stuff [him]self and then not eat for three days," he maintained minimal personal hygiene and generally was able to perform activities of daily living.  

Accordingly, the Veteran's disability picture most nearly approximates the criteria for a 70 percent rating for this period, and a higher rating of 100 percent is not warranted.  See 38 C.F.R. §§  4.7, 4.130, DC 9411.  The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of PTSD have remained relatively stable throughout the period on appeal.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no psychiatric hospitalizations during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran was employed December 30, 2005, and he has been granted a 100 percent schedular rating from that point forward.  While the Veteran claimed in June 2008 that he was unemployable due to his PTSD, relying on a July 2006 letter from his VA provider, there is no indication of unemployability prior to that point.  Accordingly, a claim for a TDIU is not raised and need not be addressed.

As the preponderance of the evidence is against an increased rating for PTSD for the period on appeal, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 70 percent for PTSD for the period prior to December 30, 2005, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


